IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NOS. WR-79,377-01 AND WR-79,377-02


EX PARTE JUAN JOSHIOS ORTIZ, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. W429-82027-09-HC AND W429-82280-09-HC

IN THE 429TH DISTRICT COURT FROM COLLIN COUNTY


Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two
aggravated robberies and sentenced to two concurrent terms of eighteen years' imprisonment. 
	Applicant contends that he was denied his right to appeal through no fault of his own. After
an independent review of the writ records, this Court holds that Applicant is entitled to the
opportunity to file out-of-time appeals of the judgments of conviction in Cause Nos. 429-82027-09
and 429-82029-09 from the 429th District Court of Collin County. See Ex parte Riley, 193 S.W.3d
900 (Tex. Crim. App. 2006). Applicant is ordered returned to that time at which he may give written
notices of appeal so that he may then, with the aid of counsel, obtain meaningful appeals.  Within
ten days of the issuance of this opinion, the trial court shall determine whether Applicant is indigent. 
If Applicant is indigent and wishes to be represented by counsel, the trial court shall immediately
appoint an attorney to represent Applicant on direct appeal.  All time limits shall be calculated as if
the sentences had been imposed on the date on which the mandate of this Court issues.  We hold
that, should Applicant desire to prosecute appeals, he must take affirmative steps to file written
notices of appeal in the trial court within 30 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division. 

Delivered:  September 18, 2013
Do not publish